UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                             No. 01-30634
                           Summary Calendar
                        _____________________

               In The Matter Of:    JO ANN LACOSTE ULMER,

                                                              Debtor,

                             DAN FRISARD,

                                                            Appellant,

                                   versus

                          PAUL N. DEBAILLON,

                                                            Appellee.


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (01-CV-806-F)

                           November 5, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Dan Frisard appeals, pro se, the dismissal of his appeal from

the bankruptcy court’s disallowing his claims in the underlying

bankruptcy case.    In granting the trustee’s motion to dismiss, the

district court ruled:    “Frisard has not complied with Rule 8006 of

the Federal Rules of Bankruptcy Procedure because he failed to

properly designate the record before this Court”.       In re Jo Ann

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Lacoste Ulmer, No. 01-CV-0806-F (E.D. La. 23 Apr. 2001) (minute

entry granting motion to dismiss).

       “This court has jurisdiction to hear ‘appeals from all final

decisions, judgments, orders, and decrees’” entered by district

courts   in    their    28    U.S.C.    §    158      appellate   capacity.      Aegis

Specialty Mktg. Inc, et al. v. Ferlita, (In re Aegis Specialty

Mktg. Inc. of Ala.), 68 F.3d 919, 921 (5th Cir. 1995) (quoting 28

U.S.C. §      158(d)).        The    district         court’s   judgment    “end[ed]   a

discrete judicial unit in the larger case ... and is a final

judgment for the purposes of section § 158(d)”.                        England v. FDIC

(In re England), 975 F.2d 1168, 1172 (5th Cir. 1992).

       “We    review    actions      taken       by   the   district    court   in   its

appellate role for an abuse of discretion.... A district court

abuses its discretion when its decision is based on an erroneous

view of the law.”         Zer-Ilan v. Frankford (In re CPDC Inc.), 221
F.3d 693,    698     (5th   Cir.    2000)       (internal     citations    omitted).

“Furthermore ... in reviewing a district court’s dismissal of a

bankruptcy appeal for non-jurisdictional defects under Federal Rule

of Bankruptcy Procedure 8001(a), we should review the district

court’s action with attention to the prejudicial effect of delay on

the appellees and the bona fides of the appellant.”                      Id. (internal

quotations omitted).

       The district court did not abuse its discretion in dismissing

Frisard’s appeal.         Rule 8001(a) provides, in pertinent part: “An

                                             2
appellant’s failure to take any step other than timely filing a

notice of appeal does not affect the validity of the appeal, but is

ground only for such action as the district court ... deems

appropriate, which may include dismissal of the appeal.” (Emphasis

added).    Of course, in determining what action is appropriate, the

district court must keep in mind that “[d]ismissal is a harsh and

drastic sanction that is not appropriate in all cases, even though

it lies within the district court’s discretion”.             Zer-Ilan, 221
F.3d at 699.    This said, we cannot conclude the district court’s

decision was “based on an erroneous view of the law”.           Id. at 698.

It   had   discretion   to   dismiss   the   appeal;   it   exercised   that

discretion; and there is no indication it failed to weigh the

harshness of the sanction imposed against the gravity of Frisard’s

Rule 8006 violation.

                                                               AFFIRMED




                                       3